Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Request for Continued Examination and Affidavit filed on 11/09/2021 and 08/11/2021.
Claims 1-18, 24-32, and 37-42 are pending in the instant application.
Claims 1-18 and 37-40 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 



Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 11/09/2021 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Arguments section.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s recite “the molecular probe” is formed by using a molar ratio of 37:1 of cross-linking agent to the targeting agent; however, 37:1 ratio is only used to conjugate the targeting agent to the gold particle (see [0049]-[0050]), wherein Applicant’s argued 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-32, 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LI et al (US 2009/0263485) in view of BOYES et al (US 2009/0060839) and HU et al (Development of adenovirus immobilization strategies for in situ gene therapy. J Gene Med 2008; 10: 1102–1112).
Applicant’s claims are directed to a composition for photothermal comprising of: a rod structure, such as gold; a biocompatible molecular layer coating, such as polyethylene glycol and a molecular probe, such as targeting ligand, such as anti-epidermal growth factor receptor antibody.

LI does not teach the aspect ratio of the rod or the molar ratio of cross-linking agent to targeting ligand.
BOYES teaches gold nanorods grafted with polymers (see abstract), such as PEG (see [0119), for cancer therapy (see [0119]), wherein targeting agents and imaging agents can be covalently attached to the polymer (see [0149]), such as anti-VEGFR antibodies (see [0151]). Additional disclosures include: aspect ratio of about 4:1 (see Fig. 1); electronic properties can be controlled by varying the aspect ratio (see [0018]); cancer therapy (see [0119]). 
	HU teaches the prior art had known of optimizing crosslinker concentration, such as glutaraldehyde crosslinker, wherein “the avidin and biotin conjugation profiles differed significantly. Avidin conjugation increased with glutaraldehyde concentration and was saturated at 0.75% glutaraldehyde; however, a sharp decline in conjugation occurred with glutaraldehyde levels greater than 7.5% (Figure 2a). Biotin conjugation followed a different trend than avidin. The surface biotin, when in a system with increasing st col).
The references do not specifically teach adding the aspect ratio as claimed by Applicant.  The aspect ratio of a gold nanorod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, varying the imaging or electronic properties of the nanorod.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of aspect ratio would have been obvious at the time of Applicant's invention.
The references do not specifically teach adding the crosslinking to target linking ratio amount as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect 
Note, claims 27-28 are intended use, wherein it appears the prior art’s gold nanorods are capable of these intended use.

Response to Arguments
Applicant argues that it was found that the sequential order of conjugation and PEGylation affected the quality and the specificity of nanorods. Para. [0057]. The TEM images in FIGS. 2A-2C of the subject application and reproduced below show the physical differences that the order of PEGylation and conjugation ((i.e., (a) vs. (b) above) has on a collection of gold nanorods. FIG. 2A shows nanorods first conjugated to anti-EGFR antibody then PEGylated; FIG. 2B shows nanorods first PEGylated then conjugated to anti-EGFR antibody; and FIG. 2C shows PEGylated nanorods without antibody or crosslinker present. Applicant has submitted herewith a Declaration under 37 C.F.R. § 1.130 signed by Dr. Hadiyah-Nicole Green and dated November 1, 2021. As set forth in the Declaration, the subject matter in the 2011 Green Article discussed herein was invented by the named inventor of the subject application. Moreover, the article was published on August 16, 2011 which is within one year of the filing date of U.S. Provisional Application No. 61/617,019, filed March 28, 2012, from which the subject application claims priority.







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618